DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 11, 13, 21, 27, 28, 29, 31, 33, 59 and 61 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Marcus (US 2016/0287626).
Marcus discloses the administration of a heparin for the prevention and treatment of radiation damage, such as acute radiation syndrome (ARS). See paragraphs [0006]-[0013]. Types of radiation exposure include nuclear terrorism, cosmic radiation and radiation therapy for cancer. See paragraph [0024]. The heparin may be administered by many routine routes, including intranasally. See paragraph [0050]. The reference further discloses the administration of the heparin within about 2 hours to several weeks or more following the exposure. See paragraph [0054]-[0058]. The heparin may also be administered prior to the exposure to radiation. See paragraph [0059]. 
With respect to claim 29, the reference is silent regarding mucositis, but in administering the required product to the required patient population, the prevention of effects such as mucositis would be prevented.     

Claims 1, 11, 17, 20, 21, 24, 29, 31, 33 and 59 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Adolfsson et al (US 2012/0077773).
Adolfsson discloses the topical administration of a sulfated polysaccharide, such as heparin, for the treatment or prevention of mucositis resulting from chemotherapy or radiotherapy. See abstract and paragraph [0011]. The product may be administered orally in the form of a mouthwash. See paragraph [0028]. This reference anticipates the instant claims.  

Claims 1, 11, 17, 20, 29, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gacci et al (Clin. Genitour. Cancer, 2016).
Gacci discloses the bladder (urinary tract) instillation of chondroitin sulfate to subjects with radiation-induced cystitis. See abstract and col 4, lines 18-25. This treatment accomplishes the step of the method and anticipates the claims. As above, the reference is silent regarding mucositis, but in administering the required product to the required patient population, the prevention of effects such as mucositis would be prevented.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 11, 13, 16, 21, 27, 28, 29, 31, 33, 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 2016/0287626). 
Marcus teaches as set forth above. The reference further teaches the treatment of subjects exposed to radioactive materials in the form of dust or liquid. See paragraph [0022]. The reference is silent regarding treating subjects exposed through mining or extraction of these materials. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer heparin to a subject for the prevention of radiation damage caused by mining or extraction of radioactive materials with a reasonable expectation of success. The reference is a general teaching for the limiting radiation damage to a subject. In the absence of unexpected results, the artisan would be motivated to use this method for the treatment of a subject, regardless of the mode or circumstance of exposure. Further, in the absence of unexpected results, it would be within the scope of the artisan to optimize the timing of the administration of the heparin with respect to radiation exposure through routine experimentation.  

 Claims 1, 11, 17, 20, 29, 31, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gacci et al (Clin. Genitour. Cancer, 2016) and Oottamasathien et al (US 2021/0021968). 
Gacci teaches as set forth above and further teaches that the chondroitin sulfate is administered in combination with hyaluronic acid (HA, hyaluronan). The reference teaches that the sulfated product, chondroitin sulfate, replenishes and repairs the GAG (glycosaminoglycan) layer of the bladder mucosa, and the hyaluronan reduces inflammation. See page 447, last paragraph. The reference is silent regarding the use of a sulfated hyaluronan. 
Oottamasathien teaches the use of sulfated hyaluronan for the treatment of inflammatory urological disorders. See abstract and paragraphs [0010]-[0011]. The reference teaches that it is known to use sulfated polysaccharides, such as chondroitin sulfate and others, for the treatment of urological disorders, such as IC. The reference discusses that these polysaccharides work by replenishing the GAG layer of the bladder. The reference suggests sulfated hyaluronan as an alternative. See paragraphs [0005]-[0009]. The reference further teaches that the sulfated hyaluronan acts as an anti-inflammatory agent as well as “bladder armor,” wherein the product coats and penetrates the bladder mucosa. See paragraphs [0080]-[0084].  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Hahn method by the use of a sulfated hyaluronan for the treatment of radiation-induced cystitis with a reasonable expectation of success. The artisan would be motivated to make this modification, because Oottamasathien had suggested sulfated hyaluronan as an alternative for other sulfated polysaccharides, such as chondroitin sulfate for the treatment of inflammatory urological disorders. The reference further establishes that sulfated hyaluronan comprises both the anti-inflammatory and bladder-coating activity that Gacci teaches as being necessary for such treatment.  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Gacci et al (Clin. Genitour. Cancer, 2016) and Oottamasathien et al (US 2021/0021968) as applied to claims 1, 11, 17, 20, 29, 31, 33, 35 and 36 above, and further in view of Prestwich et al (US 2013/0209531).
Gacci and Oottamasthien teach as set forth above. Oottamasthien further teaches a fully sulfated hyaluronan with a degree of sulfation (DS) of up to 4.0 and a molecular weight less than 100 kDa. See paragraph [0045]. The reference does not exemplify such a product having molecular weight of 1 kDa to 3 kDa. 
Prestwich also teaches the use of partially and fully sulfated hyaluronan for the treatment of various inflammatory urological disorders, such as IC. See abstract and paragraph [0048]. The reference exemplifies various lower molecular weight products, including a fully sulfated hyaluronan having molecular weight of less than 3 kDa and one with molecular weight of 1.9 kDa. See paragraphs [0069] and [0077]. 
It would have been obvious to one of ordinary skill at the time the application was filed to further modify the method of Gacci by the use of a low molecular weight (1 kDa to 3 kDa) fully sulfated hyaluronan for the treatment of radiation-induced cystitis with a reasonable expectation of success. Oottamasthien had suggested the use of fully sulfated hyaluronan having molecular weight less than 100 kDa as an alternative to other sulfated polysaccharides, and Prestwich expressly suggests a low molecular weight product for the treatment of an inflammatory urological disorder. Prestwich is silent regarding the DS, but “fully sulfated” suggests a DS of about 4.0, and Oottamasthien expressly suggests this DS. In the absence of unexpected results, it would be obvious to select a low molecular weight product, such as those taught by Prestwich for the treatment of radiation-induced cystitis.   











Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623